Case: 12-13481    Date Filed: 02/19/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13481
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:07-cr-00116-MEF-TFM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JASON SIMPSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                               (February 19, 2013)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Daniel G. Hamm, appointed counsel for Jason Simpson in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 12-13481    Date Filed: 02/19/2013   Page: 2 of 2

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merits of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Simpson’s supervised

release and his sentence are AFFIRMED.




                                         2